Exhibit 10.1
 
 
STOCK FOR STOCK EXCHANGE AGREEMENT


THIS STOCK FOR STOCK EXCHANGE AGREEMENT (“Agreement”) is made and entered into
as of the effective closing date of February 11, 2008, by and between the
Ruettiger Family Trust, on behalf of itself and the other shareholders of Rudy
Beverage, Inc., a Nevada corporation (“Rudy” or other “Company”), listed on
Schedule “A” (“Rudy Shareholders”), Rudy, Rudy Partners, Ltd., a Nevada
Corporation and AccuPoll Holding Corp. (“ACUP”), a Nevada corporation.


W I T N E S S E T H:


WHEREAS, the Rudy Shareholders owns an aggregate of 40,800,000 outstanding
common stock (“Shares”) of Rudy, which constitutes all of the issued and
outstanding shares of the Company;


WHEREAS, the Rudy Shareholders wishes to exchange all of the Shares with ACUP
solely for restricted ACUP Common Stock (“Common Stock”), pursuant to the terms
and conditions set forth herein;


WHEREAS, the parties intend that this transaction qualify as Reorganization
within the meaning of section 368(a)(1)(B) of the Internal Revenue Code of 1986,
as amended;


NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereafter set forth, ACUP, the Rudy Shareholders, Rudy and the Company
hereby agree as follows:


ARTICLE 1.


EXCHANGE OF SHARES


Section 1.01 Exchange of Shares:  (a) Subject to the terms and conditions
hereof, on the Closing Date (as defined below) the Rudy Shareholders shall
transfer the Shares to ACUP in exchange for the transfer to the Rudy
Shareholders by ACUP of the 35,000,000 shares of Common Stock:


(b)            The Rudy Shareholders shall hereafter have the right to nominate
all of the persons to serve on ACUP’s board of directors, and such person shall
be included in the Management nominees for the board of directors.  ACUP shall
use its best efforts to assure that such nominees are elected to the board of
directors.


Section 1.02 Closing Date:  The consummation of the purchase and sale of the
Shares hereunder (the “Closing”) shall be held at the office of the Company at
5:00 P.M. (Local Time) on the effective closing date of February 11, 2008, or at
such other time and place as The Rudy Shareholders and ACUP may mutually agree
(the “Closing Date”).







--------------------------------------------------------------------------------






ARTICLE II.


REPRESENTATIONS AND WARRANTIES OF THE RUDY SHAREHOLDERS


Section 2.01 Representations of The Rudy Shareholders.  The Rudy Shareholders
represents and warrants to ACUP that the following is true and correct as of the
date hereof and shall be true and correct as of the Closing Date:


(a)  
Existence.  The Company is a corporation duly organized and validly existing
under the laws of Nevada;



(b)  
Authorization; No Violation.  The execution, delivery and performance by The
Rudy Shareholders of this Agreement are within The Rudy Shareholder’s powers,
have been duly authorized by all necessary action, and do not contravene in any
material respect any Requirement of Law or Contractual Obligation of any of the
Rudy Shareholders.  As used herein, “Requirement of Law” shall mean, as to any
Person, the certificate of incorporation and bylaws or other organizational or
governing documents of such Person, if applicable, and any law, treaty, rule or
regulation, or determination of an arbitrator or any court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.  As used
herein, “Contractual Obligation” shall mean, as to any Person, any provision of
any security issued by such Person or of any agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.  As used herein, “Person” shall mean an individual or any
corporation, association, partnership, joint venture, estate, trust or other
legal entity, including any Governmental Authority.  As used here, “Governmental
Authority” shall mean any nation or government, any state or other political
subdivision thereof, and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government;



(c)  
Government and Other Consents.  No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required to be
obtained or made, and no consent of any third party is required to be obtained
by the Rudy Shareholders for the due execution, delivery and performance by the
Rudy Shareholders of this Agreement;



(d)  
Enforceable Obligations.  This Agreement has been duly executed and delivered on
behalf of the Rudy Shareholders and constitutes the legal, valid and binding
obligation of the Rudy Shareholders enforceable against the Rudy Shareholders in
accordance with its terms and conditions, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity;



(e)  
No Litigation.  No claim, action, suit, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of the
Rudy Shareholders, threatened by or against the Rudy Shareholders with respect
to the Company, by this Agreement or any of the transactions contemplated
hereby.  To the best of the Rudy Shareholders’ knowledge, no judgment, order,
writ, injunction, decree or award issued by any Governmental Authority is
applicable to the Rudy Shareholders, which affects any of the Shares, the
Company, this Agreement or any of the transactions contemplated hereby;



(f)  
Ownership of the Shares. Each of the Rudy Shareholders is the owner of record
and beneficially of the number of issued and outstanding shares listed in
Schedule 2.01(f).  All of the Shares are free and clear of any liens, claims and
encumbrances (collectively, “Encumbrances”).  The Rudy Shareholders has the
right to transfer title to the Shares to ACUP.  There are no commitments,
agreements or rights relating to the purchase, sale or other disposition of the
Shares or any interest therein (including, without limitation, any subscription
agreement, preemptive right or right of first refusal).  None of the Shares are
subject to any voting trust, voting agreement, or other similar agreement or
understanding  with respect to the voting or control thereof, nor is any proxy
in existence with respect to any of the Shares.  Upon the sale of the Shares to
ACUP pursuant to this Agreement, ACUP will own the Shares free and clear of all
Encumbrances;



(g)  
Disclosure.  No representation or warranty made by the Rudy Shareholders in this
Agreement and in any schedule or exhibit hereto, to the best knowledge of the
Rudy Shareholders, contains any untrue statement of material fact or omits any
material fact in order to make the statements made and information contained
therein as of the date hereof not misleading;



(h)  
Brokers, Finders.  The Rudy Shareholders have no liability or obligation to pay
any fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which Rudy could become liable
or obligated.

 

--------------------------------------------------------------------------------


 
Section 2.02 Representations of the Rudy Shareholders as to the Company.  The
Rudy Shareholders represents and warrants to ACUP that the following is true and
correct with respect to the Company as of the date hereof and shall be true and
correct as of the Closing Date:


(a)  
Organizations, Standing and Qualification of the Company.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of Nevada and the Company has all necessary corporate power and authority to
engage in the business in which it is presently engaged.  The Company has not
qualified to do business as a foreign corporation in any state.  The Rudy
Shareholders has delivered to Rudy true, correct and complete copies of the
certificate of incorporation and bylaws of the Company, and all amendments
thereto;



(b)  
Capital Structure of the Company.  The authorized capital stock of the Company
consists of 100,000,000 shares of common stock of which 40,800,000 shares are
issued and outstanding.  No other class or series of capital stock of the
Company is or has been authorized, nor has the Company authorized or issued, nor
does it have outstanding, any other securities (including, without limitation,
options, warrants, conversion privileges or other rights, contingent or
otherwise, to exchange any capital stock or other securities of the
Company).  All of the Shares are duly authorized, validly issued, fully paid and
non-assessable.  All of the Shares were issued in compliance with all applicable
Requirements of Law (including securities laws) and in compliance with the
certificate of incorporation and bylaws of the Company.  There are no
outstanding subscriptions for any securities to be issued by the Company;



(c)  
No Violation of Statute or Breach of Contract.  To the best knowledge of the
Rudy Shareholders, the Company is not in default under, or in violation of, (a)
any material applicable Requirement of Law, or (b) any material Contractual
Obligation.  The Company has not received notice that any Person claims that the
Company has committed such a default or violation;



(d)  
Government and Other Consents.  No consent, authorization, license, permit,
registration or approval of, or exemption or other action by, any Governmental
Authority is required to be obtained or made, and no consent of any third party
is required to be obtained by the Company in connection with the execution and
delivery of this Agreement or with the consummation of the transactions
contemplated hereby;



(e)  
Effect of Agreement.  The execution and delivery of this Agreement by the Rudy
Shareholders, performance of the obligations of the Rudy Shareholders hereunder
and consummation of the transactions contemplated hereby will not (i) result in
a breach or violation of any Requirement of Law applicable to the Company, (ii)
result in the breach of, or be in conflict with, any term, covenant, condition
or provision of, any Contractual Obligation of the Company; or (iii) result in
the creation or imposition of any Encumbrances upon any assets of the Company;



(f)  
Financial Statement.  The audited balance sheet and income statement of the
Company as of June 30, 2007, to be procured and paid for by the Company (the
“Financial Statements”) shall be complete and accurate and fairly present the
assets and liabilities of the Company as of the dates and for the period therein
specified;



(g)  
Assets and Business.  The Company owns the tangible and intangible assets listed
in Schedule 2.02(g) (plus tangible assets acquired after the date hereof and
minus tangible assets disposed of in the ordinary course of business after the
date hereof) free and clear of all Encumbrances except as set forth in Schedule
2.02(g), as such Schedule may be amended to include Encumbrances attaching after
the date hereof to tangible assets acquired after the date hereof;



(h)  
Absence of Undisclosed Liabilities.  Except as included in the Financial
Statements and except for liabilities which arise after the date of the
Financial Statements in the ordinary course of business, to the best of the Rudy
Shareholders’ knowledge, the Company does not have any material debt, liability,
or obligation as of the Closing Date of any nature, accrued, absolute or
contingent, due or to become due, liquidated or un-liquidated (each,
“Undisclosed Liability”).  For purposes of this subsection 2.01(h), a liability
shall be deemed to be material if it exceeds 5% of the Company’s assets as shown
on the Financial Statements;

 

--------------------------------------------------------------------------------


 
(i)  
Tax Returns and Payments. All income tax returns, federal, state, local, foreign
and other, including, without limitation, all federal income tax returns and
reports for each fiscal year of the Company through the fiscal year ended June
30, 2007, required to be filed by and/or on behalf of the Company in respect of
any income taxes (including without limitation all foreign, federal, state,
county and local income taxes) have been filed, and the Company has paid all
income taxes shown thereon as owing except where the failure to file or to pay
income taxes would not have a material adverse affect on the financial condition
of the Company.  Three are no deficiency assessments against the Company with
respect to any foreign, federal, state, local or other taxes.  There are no
outstanding agreements or waivers extending the period of limitation applicable
for assessment or collection for any federal, state, local or foreign tax, or
for the filing of any tax return, in respect of the Company for any
period.  Neither the federal tax returns nor any state, county, local or foreign
tax returns of the Company have in the past been audited by the Internal Revenue
Service or any other taxing authority.  The Rudy Shareholders have heretofore
made available to ACUP copies of all federal, state, local and foreign tax
returns or reports of the Company filed prior to the C losing Date.  The Rudy
Shareholders best knowledge, all tax returns filed by or on behalf of the
Company are materially true, correct and complete.  To the best knowledge of the
Rudy Shareholders, all taxes that the Company is or was required to withhold or
collect (including, without limitation, payroll taxes) have been duly withheld
or collected and paid to the proper Governmental Authority;



(j)  
Contracts.  Attached hereto as Schedule 2.02(j) is a list of all written
agreements and contracts to which the Company is a party or by which it is bound
(the “Contracts”).  The Rudy Shareholders has no reason to believe the Contracts
are not valid, legally binding and enforceable in accordance with their terms
and are in full force and effect.  Copies of the Contracts have been delivered
to ACUP;



(k)  
Litigation.  Except as set forth on Schedule 2.02(k), no claim, action, suit, or
other proceeding against the Company is pending or, to the knowledge of the Rudy
Shareholders, is threatened before or by any court, administrative or regulatory
body, or other Governmental Authority.  The Rudy Shareholders knows of no
investigation of the Company by any administrative agency of any federal, state
or local government.  No judgment, order, writ, injunction, decree or award
issued by any Governmental Authority is applicable to the Company;



(l)  
Accounts, Powers of Attorney.  There are no persons holding a power of attorney
on behalf of the Company or otherwise holding the right to act as an agent on
behalf of the Company.  Schedule 2.02(l) lists the names and addresses of each
bank or other financial institution in which on the date hereof the Company has
an account, deposit or safe-deposit box, including the number of each such
account, deposit and safe-deposit box;



(m)  
Insurance.  Except as set forth in Schedule 2.02(m), there are no insurance
policies maintained by or on behalf of the Company in effect on the Closing
Date;



(n)  
No Subsidiaries or Joint Ventures.  The Company does not own, directly or
indirectly, beneficially or of record, or have any obligation to acquire, any
stock of, or other equity or ownership interest in, any Person.  The Company is
not a party to or involved in any joint venture;



(o)  
Accounts Receivable.  Schedule 2.02(o) shall be completed by the Company on the
Closing date to include a complete and accurate list of all accounts receivable
of the Company as of the Closing Date;



(p)  
Minute Books.  All Stock books, Stock ledgers and minute books of the Company
have been made available to ACUP for review;



(q)  
Employees.  The Company has approximately no employees and except as set forth
on Schedule 2.02(q), no employee benefit plans or pension plans (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”) or
any incentive, bonus, stock option, stock appreciation or parachute program or
any other type of employee compensation arrangement or program. Neither the
Company nor any employee benefit or pension plan previously maintained by the
Company has any unsatisfied liability or obligation to any former employee of
the Company or in connection with any employee benefit or pension plan or any
incentive, bonus, stock option, stock appreciation or parachute program;

 

--------------------------------------------------------------------------------


 
(r)  
Toxic Wastes; Employee Safety, etc.



        (i)            Definitions.  For purposes of this Agreement, the
following   capitalized terms shall have the meanings set forth below:


          a)            “Hazardous Substances” shall mean any chemical,
compound, material, mixture, living organism or substance that is now or
hereafter defined or listed in, or otherwise classified or regulated in any way
pursuant to, any Environmental Laws as a “hazardous waste,” “hazardous
substance,” “hazardous material,” “extremely hazardous waste,” “infectious
waste,” “toxic substance,” “toxic pollutant” or any other formulation intended
to define, list, or classify substances by reason of deleterious properties,
including without limitation, ignitability, corrosivity, reactivity,
carcinogenicity or toxicity, such materials to include without limitation, oil,
waste oil, petroleum waste petroleum, polychlorinated biphenyls (PCBs),
asbestos, radon, natural gas, natural gas liquids, liquefied natural gas, or
synthetic gas usable for fuel (or mixtures of natural gas and such synthetic
gas);


      b)            “Environmental Laws” shall mean applicable federal, state,
or local laws, including without limitation, common law, statutes, rules,
regulations, codes or ordinances, requirements under licenses, permits,
franchises, approvals or contracts, orders, demands, decrees, judgments,
directives, injunctions and requirements of any other governmental authority,
relating to the protection of health, safety or the environment;


(ii)            Neither the Shareholders of Rudy nor the Company are in actual
or alleged violation of any Environmental Laws, arising from the Rudy
Shareholders or the Company’s ownership, operation or use of any property prior
to the Closing Date, or arising from their ownership, operation or use of any of
their other current or former assets or businesses;


(iii)            To the Rudy Shareholders’ knowledge, no property currently or
formerly owned, operated or used by the Company or any property to which the
Company may have transported, treated or disposed or arranged for the transport,
treatment or disposal of Hazardous Substances is listed as a site on the
National Priorities List (as defined in the Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended) or comparable federal, state
or local list of sites of environmental concern.  In addition, to the Rudy
Shareholders’ knowledge, none of such sites are or have been the subject of any
remediation, removal, cleanup, investigation, response action, claim, judgment
or enforcement action regarding any actual or alleged presence of Hazardous
Substances;


(iv)            To the best knowledge of the Rudy Shareholders, the Company has
not received any written notice or report of any releases of Hazardous
Substances on, under, from or into any property formerly owned, operated or used
by the Company during the time of its ownership, operation or use or, to the
knowledge of the Seller, prior to the Company’s ownership, operation or use.


(v)            To the best knowledge of the Rudy Shareholders, there are no
civil, criminal or administrative actions, suits, demands, claims, hearings,
proceedings or notices pending or, threatened against the Company under any
Environmental Laws, including without limitation, those related to any
allegations of economic loss, personal injury, illness or damage to real or
personal property or the environment. To the Rudy Shareholders knowledge, there
are no facts or circumstances which are reasonably likely to give rise to such a
claim.


(vi)            The Company is not a party or a successor in interest to any
contract or agreement, including without limitation, any purchase agreements,
leases, indemnities or guaranties, pursuant to which the Company has assumed or
agreed to be responsible for any current or contingent liabilities with respect
to any Hazardous Substances or any matters under Environmental Laws.


(s)  
Permits, Licenses, Etc. No franchise, license, permit, certificate,
authorization,right or other approval issued or granted by any Governmental
Authority to or for thebenefit of the Company is in existence or effect, except
for the Company’s incorporation in California;

 


(t)  
Officers, Directors. Schedule 2.02(s) contains a complete and correct list of
all ofthe officers and directors of the Company.


       

--------------------------------------------------------------------------------


 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES OF THE ACUP
 
Section 3.01 Representations of ACUP.  ACUP hereby represents and warrants to
the Rudy Shareholders as follows:


(a)  
Existence.  ACUP is a corporation duly organized and validly existing under the
laws of the State of Nevada;



(b)  
Authorization; No Violation. The execution, delivery and performance by ACUP of
this Agreement are within the corporate powers of ACUP and have been duly
authorized by all necessary action, and do not contravene in any material
respect any Requirement of Law or Contractual Obligation of ACUP;



(c)  
Government Authorization.  No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required to be
obtained or made by the ACUP for the due execution, delivery and performance by
the ACUP of this Agreement;



(d)  
Enforceable Obligations.  This Agreement has been duly executed and delivered on
behalf of the ACUP and constitute the legal, valid and binding obligations of
the ACUP enforceable against the ACUP in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity;



(e)  
No Litigation.  No claim, action, suit, investigation or other proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the ACUP, threatened by or against the ACUP with respect to this Agreement or
any of the transactions contemplated hereby;



(f)  
Brokers, Finders.  ACUP has not retained any person to act on its behalf as a
broker or finder in connection with the purchase of the Shares;



(g)  
Investment Intent.  The Shares are being acquired by the ACUP for its own
account and not with a view to distribution within the meaning of the Securities
Act of 1933, as amended (the “Securities Act”).  ACUP acknowledges that there is
no existing public market for the Shares and that no registration statement
relating to the Shares has been filed under the Securities Act or any applicable
state securities laws, and that the Shares must be held by it for an indefinite
period of time unless the Shares are subsequently registered under the
Securities Act and state securities laws or unless an exemption from any such
applicable registration requirement is available, and ACUP acknowledges that
there is no assurance or obligation as to any such registration or exemption;



(h)  
SEC Filings.  Prior to the Closing, ACUP intends to file with the Securities and
Exchange Commission all reports on Form 10-KSB, Form 10-QSB, Form 8-K and all
other reports required to be filed with the Securities and Exchange
Commission.  All officers and directors intend to file with the Securities and
Exchange Commission all reports required to be filed by them in relation to
their ownership of securities of ACUP.  All such reports are or will be accurate
and true in every material respect and none of such reports makes any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements made, in the light of the circumstances under which
they were made, not misleading;



(i)  
No Adverse Changes.  Since June 30, 2007, the date of ACUP’s most recent fiscal
year end, and there had been no material adverse changes in the companies in
business, products, finances, markets, workforce e, or business prospects.  ACUP
has no reason to the expected the unforeseeable events will have an adverse
impact on ACUP or the market price of the shares of common stock of ACUP.




--------------------------------------------------------------------------------


 
ARTICLE IV.


CONDITIONS TO CLOSING


Section 4.01 Conditions to ACUP’s Obligations.  The obligation of the ACUP to
exchange the Common Stock for the Shares at the Closing is subject to the
fulfillment on or prior to the Closing Date of the following conditions:
 


(a)  
Representations and Warranties Correct; Performance of Obligations.
Therepresentations and warranties made by the Rudy Shareholders in ArticleII
hereof shall be true and correct in all material respects when made, and shall
be true and correct in all material respects on the Closing Date with the same
force and effect as if they had been made on and as of the Closing Date. Rudy
Shareholders shall have performed in all material respects all obligations and
conditions herein required to be performed or served by them on or prior to the
Closing Date;



(b)  
Qualifications.  All actions and steps necessary to assure compliance
withapplicable federal and state securities laws shall have been duly
obtainedand shall be effective on and as of the Closing, except for such filings
asare required or permitted by state or federal securities laws subsequent to
the Closing;



(c)  
Dividends.  The Company shall not have declared or paid any dividend orotherwise
changed its capitalization between the date hereof and the Closing Date;

 
(d)  
Audited Financial Statements.  ACUP shall have received and approved the
Financial Statements.  ACUP agrees that it is the ACUP’s sole obligation to pay
for such audit and that neither the Rudy Shareholders nor the Company shall have
any liability for such expense.



(e)  
Resignation of Officers and Directors.  ACUP shall have received the written
resignations of the officers and directors of the Company effective upon the
Closing;



(f)  
Lock-Up Agreement.  ACUP shall have received a Lock-Up agreement signed by the
Rudy Shareholders in a form acceptable to ACUP  and the Rudy Shareholders;



(g)  
ACUP; Name Change.  ACUP shall have changed its name to “Rudy Nutrition” prior
to Closing.





Section 4.02 Conditions to Obligations of the Rudy Shareholders.  The Rudy
Shareholders’ obligation to sell the Shares at the Closing is subject to the
fulfillment on or prior to the Closing Date of the following conditions:


(a)  
Representations and Warranties Correct; Performance of Obligations.  The
representations and warranties of the ACUP in Article III hereof shall be true
and correct in all material respects when made, and shall be true and correct in
all material respects on the Closing Date with the same force and effect as if
they had been made on and as of the Closing Date, and the ACUP shall have
performed in all material respects all obligations and   conditions herein
required to be performed by it on or prior to the Closing Date;



(b)  
Incumbency Certificate of ACUP.  The Rudy Shareholders shall have received a
certificate of the Secretary of ACUP, certifying the names and signatures of
officers of ACUP authorized to sign this Agreement and the other documents to be
delivered hereunder on behalf of ACUP;



(c)  
Audited Financial Statements.  Rudy Shareholders shall have received and
approved the Financial Statements;



(d)  
ACUP; Name Change.  ACUP shall have changed its name to “Rudy Nutrition” prior
to Closing.



(e)  
Resignation of Dennis Vadura (“DV”) and Election of new Officers and
Directors.  Effective on the Closing, DV shall have (i) elected the three (3)
designees of the Rudy Shareholders as the new officers and directors of ACUP and
(ii) thereafter DV will resign as an officer and director of ACUP, effective at
the close of business on the Closing Date.




--------------------------------------------------------------------------------


 
ARTICLE V.


CLOSING DELIVERIES




Section 5.01 The Rudy Shareholders Deliveries.  At the Closing, in addition to
any other documents or agreements required under this Agreement, the Rudy
Shareholders shall deliver or cause to be delivered to the ACUP the following:


(a)  
Stock certificates evidencing the Shares duly endorsed in blank, or accompanied
by stock powers duly executed in blank, in a form reasonably satisfactory to the
ACUP;.



(b)  
All records, documents and files of the Company including, without limitation,
all minute books, stock records and internal accounting records, including the
approval of the managers of the Rudy Shareholders of this Agreement and the
transactions contemplated  by this Agreements;



(c)  
Lock-Up agreement signed by the Rudy Shareholders in a form acceptableto the
Rudy Shareholders and ACUP;


 
Section 5.02 ACUP’s Deliveries.  At the Closing, in addition to any other
documents or agreements required under this Agreement, the ACUP shall deliver to
the Rudy Shareholders (i) the resignation of DV and (ii) the ACUP Common Stock
certificates in accordance with the instructions of Rudy Shareholders, together
with such other documents as reasonably may be required by the Rudy Shareholders
to consummate this Agreement.


ARTICLE VI.
 
SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION
 
Section 6.01 Survival of Representations.  The parties agree that,
notwithstanding any right or ability of the ACUP fully to investigate the
affairs of the Company, any knowledge of facts determinable by the ACUP pursuant
to such investigations or right of or ability to investigate, the ACUP has the
right to rely fully upon the representations, warranties, covenants and
agreements of the Rudy Shareholders contained in this Agreement and on the
accuracy of any schedule, exhibit, document or certificate annexed hereto.  All
representations and warranties of the parties contained herein shall survive the
Closing until the expiration of the time periods set forth in Section 6.04.


Section 6.02 Indemnification by the Rudy Shareholders.   (a)Subject to the
provisions of this Article VI, the Rudy Shareholders shallindemnify and hold
harmless the Company, ACUP and their affiliates andthe officers, partners,
directors, employees, agents, owners, successors and assigns thereof from any
loss, damage, liability or expense, including, without limitation, reasonable
expenses of investigation and reasonable attorneys’ fees and expenses incurred
in connection with any action, suit or proceeding against any thereof (“Adverse
Consequence”) incurred or suffered by such party and arising out of or resulting
from (i) any material breach of any representation or warranty contained in
Article II of this Agreement (provided, however, that the Seller shall not be
deemed to have breached the provisions of Section 2.01(g) unless the Seller is
also liable to the Purchaser under Section 10b-5 of the Securities Exchange Act
of 1934 or Section 12(2) of the Securities Act of 1933), (ii) any material
breach of any covenant made by the Rudy Shareholders hereunder, or (iii) any
lawsuit or other proceeding or claim brought by any third party after the
Closing against the Company, ACUP, or any of their respective officers,
partners, directors, employees, agents, owners, successors and assigns with
respect to any acts or omissions of the Company prior to the Closing  For
purposes of this Section 6.02(a), the term “material” means a breach which would
have a material adverse effect on the Company’s business, taken as a whole.
Notwithstanding any other provision to the contrary, the Rudy Shareholders’
liability under this Agreement for any breach of this Agreement shall not exceed
the consideration paid;


(b)            Anything to the contrary contained herein notwithstanding, in the
event of liability of the Rudy Shareholders to ACUP under this Article VI, the
Rudy Shareholders may discharge such liability by transferring to ACUP the
Common Stock which shall be deemed to have a value per share equal to the
average public trading price of ACUP’s common stock during the 20 trading days
prior to such transfer, but not less than $0.10 per share.



--------------------------------------------------------------------------------




Section 6.03 Indemnification by ACUP.  Subject to the provisions of this Article
VI, ACUP shall indemnify and hold harmless the Rudy Shareholders and their
affiliates and officers, partners, directors, employees, agents, owners,
successors and assigns thereof from any loss, damage, liability or expense
(including, without limitation, reasonable expenses of investigation and
reasonable attorneys’ fees and expenses) incurred in connection with any action,
suit or proceeding against any thereof (“Adverse Consequence”), incurred or
suffered by such party and arising out of or resulting from (i) any material
breach of any representation, warranty, or covenant contained in Article III of
this Agreement, (ii) any material breach of any covenant made by ACUP hereunder,
or (iii) any lawsuit or other proceeding or claim brought b y any third party
after the Closing against the Rudy Shareholders, or any of their respective
officers, partners, directors, employees, agents, owners, successors and assigns
with respect to any acts or omissions of the Company prior to the Closing.  For
purposes of this Section 6.03, the term “material” means a breach which would
have a material adverse effect on the ACUP business, taken as a
whole.  Notwithstanding any other provisions to the contrary, ACUP’s liability
under this Agreement for any breach of this Agreement shall not exceed the
consideration paid.


Section 6.04  Time Periods.  The indemnification obligations under this Article
VI shall continue for the periods specified below and shall terminate with the
expiration of such respective periods:


(a)            as to representations and warranties set forth in Section
2.01(f), such representations and warranties shall survive the Closing
indefinitely;


(b)            as to representations and warranties set forth in Section
2.02(i), until the lapse of the statute of limitations applicable to the matters
described therein;


(c)            as to all other representations and warranties and breaches of
any other covenant or undertaking, for two (2) years after the Closing Date.


 
Any claim or demand against the Rudy Shareholders or ACUP of which notice has
been given pursuant to Section 6.06 at or prior to the expiration of the related
period shall continue to be subject to indemnification hereunder notwithstanding
the expiration of such period.
 
Section 6.05 Notice Claim.  ACUP, on the one hand, and the Rudy Shareholders, on
the other hand, shall promptly notify the other of any claim, suit or demand of
which the notifying party has actual knowledge which entitles it to
indemnification under this Article VI, provided, however, that the delay or
failure of any party required to provide such notification shall not affect the
liability of the indemnifying party hereunder except to the extent the
indemnifying party is harmed by such delay or failure.
 
Section 6.06 Defense.  If the liability or claim for which indemnification under
this Article VI is sought is asserted by a third party, the indemnifying party
shall have, at its election, the right to defend any such matter at its sole
cost and expense through counsel chosen by it and reasonably acceptable to the
indemnified party (provided that the indemnifying party shall have no such right
if it is contesting its liability under this Article VI).  If the indemnifying
party so undertakes to defend, the indemnifying party shall promptly notify the
indemnified party hereto of its intention to do so.  The indemnifying party
shall not, without the indemnified party’s written consent, settle or compromise
any claim or consent to an entry of judgment which does not include as an
unconditional term thereof a release of the indemnified party.
 
Section 6.07                                 Cooperation and Conflicts.  Each
party agrees in all cases to cooperate with the indemnifying party and its
counsel in the defense of any such liabilities or claims.  The indemnifying
party and the indemnified party or parties may be represented by the same
counsel unless such representation would be inappropriate due to conflicts of
interest between them.  In addition, the indemnified party or parties shall at
all times be entitled to monitor and participate in such defense through the
appointment of counsel of its or their own choosing, at its or their own cost
and expense.
 

--------------------------------------------------------------------------------


 
ARTICLE VII.
 
MISCELLANEOUS
 
Section 7.01 Waiver.  Any extension or waiver with respect to any agreement or
condition contained herein or the breach thereof shall be valid only if set
forth in a separate instrument in writing signed by the party to be bound
thereby.  Any waiver of any term or condition shall not be construed as a waiver
of any subsequent breach or a subsequent waiver of the same term or condition,
or a waiver of any other term or condition, of this Agreement.  The failure of
any party to assert any of its rights hereunder shall not constitute a waiver of
any such rights.


Section 7.02 Further Assurances. The Rudy Shareholders agrees, without further
consideration, to execute and deliver following the Closing such other
instruments of transfer and take such other action as the ACUP may reasonably
request in order to put the ACUP in possession of, and to vest in the ACUP, good
and valid title to the Shares free and clear of any Encumbrances in accordance
with this Agreement and to otherwise consummate the transactions contemplated by
this Agreement.


Section 7.03 Entire Agreement; Amendment.  This Agreement and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement among the parties hereto with regard to the subject matter hereof
and thereof and supersede all prior and contemporaneous agreements and
understandings, oral or written, among the parties hereto with respect to such
subject matter.  Any term of this Agreement may be amended and the observance of
any term of this Agreement may be waived only with the written consent of the
parties hereto.


Section 7.04 Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law, rule or regulation
or public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.


Section 7.05 Notices, etc.  All notices and other communications required or
permitted hereunder shall be in writing and shall be delivered personally,
mailed by first-class mail, postage prepaid, or sent by reputable overnight
courier service addressed (a) if to ACUP, at ACUP’s address set forth on Section
1.02 hereto or at such other address as such as ACUP shall have furnished to the
Rudy Shareholders by 10 days’ notice in writing, with a copy to (b) if to the
Rudy Shareholders, at the addresses set forth on Exhibit B hereto, or such other
address as the Rudy Shareholders shall have furnished to ACUP by 10 days’ notice
in writing.


Section 7.06 Expenses.  All costs and expenses, including, without limitation,
fees and disbursements of counsel, financial advisors and accountants, incurred
in connection with the negotiation, preparation, execution and delivery of this
Agreement and consummation of the transactions contemplated hereby shall be paid
by the party incurring such costs and expenses; however, the Company shall pay,
at the Closing, the legal fees and disbursements of legal counsel to the Sellers
and the Purchaser shall pay for the Financial Statements of the Company.


Section 7.07 Governing Law; Jurisdiction.  This Agreement shall be governed in
all respects by the laws of the State of California without application of
principles of conflicts of laws.  Any action or proceeding seeking to enforce
any provision of, or based on any right arising out of, this Agreement may be
brought against any of the parties in any state or federal court located in the
State of California, County of Los Angeles, and each of the parties consents to
the jurisdiction of such courts in any such action or proceeding and waives any
objection to venue laid therein.  Process in any action or proceeding referred
to in the preceding sentence may be served on any party anywhere in the world.

Section 7.08 Benefit of Agreement; Assignment.  This Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the parties.  This Agreement may not be assigned by
operation of law or otherwise by Rudy Shareholders without the express written
consent of the ACUP (which consent may be granted or withheld in the sole
discretion of ACUP).


Section 7.10 Titles and Subtitles.  The titles of the Sections of this Agreement
are for convenience of reference only and are not to be considered in construing
this Agreement.


Section 7.11 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 

--------------------------------------------------------------------------------



 
Section 7.12 Representation Disclaimer.  The Rudy Shareholders shall not be
deemed to have made to ACUP any representation or warranty other than as
expressly made by the Rudy Shareholders in Article II hereof.  Without limiting
the generality of the foregoing, and notwithstanding any otherwise express
representations and warranties made by the Rudy Shareholders in Article II
hereof, the Rudy Shareholders makes no representation or warranty to ACUP with
respect to:


(a) any projections, estimates or budgets heretofore delivered to or made
available to Purchaser of future revenues, expenses or expenditures or future
results of operations; or


(b) except as expressly covered by a representation and warranty contained in
Article II hereof, any other information or documents (financial or otherwise)
made available to ACUP or its counsel, accountants or advisers with respect to
the Company.


Section 7.13 ACUP’s Due Diligence Investigation.  ACUP has had over 10 days
(such period, “ACUP’s Due Diligence Period”) in which to conduct its
confirmatory due diligence.  During such ACUP’s Due Diligence Period, ACUP and
its accountants, consultants, and advisers have been permitted to review the
premises, facilities, books and records and contracts of the Company, and to
conduct interviews with the Company’s senior management regarding the business,
operations, financial condition and results of operations of the Company, for
the purpose of confirming the accuracy of the representations and warranties of
the Rudy Shareholders contained herein.  ACUP has the right, at any time during
ACUP’s Due Diligence Period, at ACUP’s sole discretion and without any liability
or obligation, to terminate all negotiations with the Rudy Shareholders, except
for the ACUP’s obligation to pay for an audit of the Company.


Section 7.14 The Rudy Shareholders’ Due Diligence Investigation.  The Rudy
Shareholders have had over 10 days (such period, “The Rudy Shareholders’ Due
Diligence Period”) in which to conduct its confirmatory due diligence.  During
such Rudy Shareholders’ due diligence period, the Rudy Shareholders and their
accountants, consultants, and advisers were permitted to review the premises,
facilities, books and records and contracts of the ACUP, and to conduct
interviews with the ACUP’s senior management regarding the business, operations,
financial condition and results of operations of the Company, for the purpose of
confirming the accuracy of the representations and warranties of ACUP contained
herein.  The Rudy Shareholders had the right, at any time during the Rudy
Shareholders’ Due Diligence Period, at the Rudy Shareholders’ sole discretion
and without any liability or obligation, to terminate all negotiations with the
ACUP.


Section 7.15 Press Releases and Public Announcements.  No party shall issue any
press release or make any public announcement relating to the subject matter of
this Agreement prior to the Closing without the prior written approval of ACUP
and the Rudy Shareholders; provided, however, that any party may make any public
disclosure it believes in good faith is required by applicable law or any
listing or trading agreement concerning its publicly-traded securities (in which
case the disclosing party will use its efforts to advise the other parties prior
to making the disclosure).


Section 7.16 Holding Period.  ACUP agrees that, for purposes of Securities and
Exchange Commission Rule 144, the holding period with respect to all shares of
ACUP common stock delivered to the Rudy Shareholders under this Agreement,
commences on the date of the Closing and that upon the expiration of one year
thereafter (or any shorter period included in any amendment to Section (d) of
rule 144), upon compliance with the other requirements of Rule 144, as amended,
such shares may be publicly sold.  Upon the expiration of two years after the
Closing (or any shorter period included in any amendment to Section (k) of Rule
144, ACUP shall remove all restrictive legends from certificates evidencing
shares of common stock issued upon the conversion thereof.






IN WITNESS WEHREOF, the parties have executed this Agreement as of the day and
year set forth in the heading hereof.


AccuPoll Holding Corp.
Rudy Partners, Ltd.
       
By: ____________________________
By: __________________________
   Dennis Vadura
Daniel E. Ruettiger
         
Rudy Beverage, Inc.
     
By: __________________________
 
Daniel E. Ruettiger









--------------------------------------------------------------------------------







 








EXHIBIT A


ADDRESSES


[TO BE ADDED PRIOR TO CLOSING]


































 
 

--------------------------------------------------------------------------------

 




 
SCHEDULE 2.01(f)


[TO BE ADDED PRIOR TO CLOSING]


SCHEDULE 2.0(g)


[TO BE ADDED PRIOR TO CLOSING]


SCHEDULE 2.01 (h)


[TO BE ADDED PRIOR TO CLOSING]


SCHEDULE 2.02(h)




[TO BE ADDED PRIOR TO CLOSING]


SCHEDULE 2.02(k)


[TO BE ADDED PRIOR TO CLOSING]


SCHEDULE 2.02(i)


[TO BE ADDED PROR TO CLOSING]


SCHEDULE 2.02 (m)


[TO BE ADDED PRIOR TO CLOSING]


SCHEDULE 2.02 (n)


[TO BE ADDED PRIOR TO CLOSING]


SCHEDULE 2.02(p)


[TO BE ADDED PRIOR TO CLOSING]


SCHEDULE 2.02(r)


[TO BE ADDED PRIOR TO CLOSING]




SCHEDULE 2.02(u)


[TO BE ADDED PRIOR TO CLOSING]
 
 
 
 

--------------------------------------------------------------------------------

 